DETAILED ACTION
Remarks and amendments submitted by the Applicant on August 10, 2022, for the above-identified application, are herein being considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Remarks and amendments submitted by the Applicant on August 10, 2022, have been considered, but they are only partially persuasive as follows:
In view of Applicant’s amendment to remove unillustrated features/limitations from claim 11, the prior objection to the drawings under 37 CFR 1.83(a) is withdrawn.
In view of Applicant’s amendment incorporating structure (e.g., memory, processor(s)) into claim 1, the prior rejection of claim 1 under 35 U.S.C. 101 is withdrawn.
In view of Applicant’s amendment of each rejected claim to significantly different  features/limitations and/or scope in comparison to the prior existing/rejected claim, any prior 35 U.S.C. 102 and 103 rejections are withdrawn, in favor of any newly-imposed rejection(s) as indicated ahead.
On page 9, Applicant argues that “Gunti does not disclose or suggest at least the feature of Claim 1 to verify, by executing the first program, whether or not the second program and the third program are correct programs.”  Such argument is unpersuasive because Gunti discloses subject matter “wherein the first program (Gunti ‘073 FIG. 3, “boot loader 312”) has a function which verifies whether or not the second program (Gunti ‘073 FIG. 3, “Kernel 320”) and the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) are correct programs (Gunti ‘073 para. [0016], “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”) and a function which activates the correct second program (Gunti ‘073 para. [0016], “…The digital signatures of the kernel and the verifier are checked at step 318 and if both are verified, boot loader 149 launches the kernel at step 320…”.  More details are provided in the rejections ahead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, after “program” and before “a third program”, insert a comma.
Claim 6, last line, change “the the” to simply “the”.
Throughout the claims, use of the word “correct” within the phrases “correct program” and “correct programs” is indefinite.  More particularly, the original disclosure discloses “verified programs”, but nowhere mentions or discusses “correct programs”.  The meaning of “correct programs” is unclear, i.e., does “correct” mean the most updated version of the program, a program distributed only by the manufacturer, etc.  
Correction is required.
 New Matter Claim Rejection - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing new matter.  The added material which is not supported by the original disclosure is as follows: 
The claim 1 amendment filed 20220810 introduces the phrase “the second program does not have the function which verifies whether or not a program is a correct program”.  See claim 11 also. Although the original disclosure does appear to teach that “the second program does not effect the function which verifies whether or not a program is a…” verified program (e.g., Specification FIG. 3B, note “Verification” arrow not extending from Loader 211 block), nowhere does the original teach that the second program does not have the function.  As a potentially relevant aside, it is noted that the original disclosure explicitly teaches (Specification, page 8, first paragraph) “…predetermined modules (for example, a first module) store the public keys, but some modules do not store the public keys…”; however, nowhere does the original disclosure disclose that “some modules do not have the function which verifies”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being obvious by Gunti et al. (US20170372073A1), hereinafter, “Gunti ‘073”, in view of Yao et al. (US20140089651A1), hereinafter “Yao”.

Per claim 1, Gunti ‘073 discloses: 
An information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”), comprising:
a memory (Gunti ‘073 para. [0010], “…system memory 122 (e.g., dynamic random access memory (DRAM)), non-volatile memory 123 (e.g., read-only memory (ROM) or flash memory), …storage device 127.”) that stores programs (Gunti ‘073 claim 18, “…boot loader that is stored in the volatile memory …system software kernel that is stored in the volatile memory and a secure boot verifier that is stored in the volatile memory …”); and
one or more processors (Gunti ‘073 claim 18, “…A computer system comprising a …processor…”) that sequentially activate (Gunti ‘073 FIG. 3) a first program (Gunti ‘073 FIG. 3, “Launch boot loader 312”), a second program (Gunti ‘073 FIG. 3, “Launch Kernel 320”) a third program (Gunti ‘073 FIG. 3, “Execute secure boot verifier 324”), and a fourth program (Gunti ‘073 FIG. 3, “…files and modules in file system 326”) at an activation sequence,
wherein the first program (Gunti ‘073 FIG. 3, “boot loader 312”) has a function which verifies whether or not the second program (Gunti ‘073 FIG. 3, “Kernel 320”) and the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) are correct programs (Gunti ‘073 para. [0016], “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”) and a function which activates the correct second program (Gunti ‘073 para. [0016], “…The digital signatures of the kernel and the verifier are checked at step 318 and if both are verified, boot loader 149 launches the kernel at step 320…”), 
the second program (Gunti ‘073 FIG. 3, “Kernel 320”) does not have the function which verifies whether or not a program is a correct program (Gunti ‘ 073; review of the Gunti ‘073 disclosure reveals that Gunti ‘073’s disclosure nowhere discloses that the second (kernel) program has or effects a verification function; further, Gunti ‘073 para. [0016], discloses that “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”) and has a function which activates the correct third program (Gunti ‘073 para. [0017], “…At step 324, the kernel launches the verifier …), and
the third program (Gunti ‘073 FIG. 3, “secure boot verifier 324”) has a function which verifies whether or not the fourth program (Gunti ‘073 FIG. 3, “…files and modules in file system 326”) is a correct program (Gunti ‘073 Abstract, “…boot verifier is then executed to verify the remaining executable software modules to be loaded during boot using a third key that is associated with the secure boot verifier…”) 
wherein the one or more processors (Gunti ‘073 claim 18, “…processor…”) are configured to:
verify, by executing the first program (Gunti ‘073 FIG. 3, “Launch boot loader 312”), whether or not the second program (Gunti ‘073 FIG. 3, “Kernel 320”) and the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) are correct programs (Gunti ‘073 para. [0016], “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”).
As indicated by the stricken claim limitations above, Gunti ‘073’s does not disclose an arrangement where “…the third program has …a function which activates the correct fourth program…”.
Regarding such deficiency, Yao (also in the secure start-up art) teaches a chain of authentication in computer device start-up, i.e., Yao para. [0018] teaches “… signatures that are made with private keys and embedded within boot software components are checked by others of the boot software components using public keys. Through the use of a series of signatures and public keys, the formation of a chain of authentication is enabled…”.  Gunti ‘073 does not explicitly disclose, but Yao teaches (Yao para. [0026] that, “…It is envisioned that the chain of authentication extends from the start of a boot process in an unbroken manner to at least the point of booting an operating system…”.  The phrase “at least” is interpreted to mean that Yao teaches that the chain of authentication can extend beyond the point of booting of an operating system.  Given that, within Gunti ‘073’s chain of authentication arrangement, prior modules were disclosed to launch later modules.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gunti ‘073’s chain of authentication arrangement per the teachings of Yao, to result in an arrangement in which “…the third program (Gunti ‘073 FIG. 3, “secure boot verifier 324”) has …a function which activates the correct fourth program…”.  Motivation for modifying would have been to take advantage of the extended security of an even longer chain of authentication as taught by Yao.

Per claim 2, Gunti ‘073 discloses:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 1,
wherein the second program (Gunti ‘073 FIG. 3, “kernel”) includes a signature of the second program (Gunti ‘073 para. [0013], “…the kernel …has a digital signature (sig) appended thereto”), and the third program (Gunti ‘073 FIG. 3, “boot verifier”) includes a signature of the third program (Gunti ‘073 para. [0013], “…the verifier …has a digital signature (sig) appended thereto”), and
wherein the one or more processors (Gunti ‘073 claim 18, “…processor…”) are further configured to verify, by executing the first program (Gunti ‘073 FIG. 3, “boot loader 312”), the second program (Gunti ‘073 FIG. 3, “Kernel 320”) using the signature included in the second program and verification information included in the first program (Gunti ‘073 para. [0016], “…the public key …of the kernel …, which is embedded in boot loader 149, is employed in the digital signature verification of the kernel…”), and to verify the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) using the signature included in the third program and the verification information included in the first program (Gunti ‘073 para. [0016], “…the public key of  …the verifier, which is embedded in boot loader 149, is employed in the digital signature verification of the …verifier.”).

Per claim 3, Gunti ‘073 discloses:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 1,
wherein the one or more processors (Gunti ‘073 claim 18, “…processor…”) can detect, by executing the first program (Gunti ‘073 FIG. 3, “boot loader 312”), alteration of the second program (Gunti ‘073 FIG. 3, “Kernel 320”) based on the verification of the second program using verification information included in the first program (Gunti ‘073 para. [0016], “the public key …embedded in boot loader 149, is employed in the digital signature verification of the kernel …”), and can detect, by executing the first program (Gunti ‘073 FIG. 3, “boot loader 312”), alteration of the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) based on the verification of the third program using the verification information included in the first program (Gunti ‘073 para. [0016], “the public key …embedded in boot loader 149, is employed in the digital signature verification of the …verifier.”).

Per claim 4, Gunti ‘073 discloses:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 3,
further comprising a sub processor (Gunti ‘073 para. [0010], “…one or more processing units (CPUs) 121…) that executes a boot program (Gunti ‘073 para. [0015], “…boot firmware…”), wherein the boot program includes:
verification information to be used for verification of a signature of the first program (Gunti ‘073 para. [0015], “…the boot firmware has embedded therein …[a] public key …used in verifying boot loader 149”);
wherein the sub processor is configured to:
detect alteration of the first program (Gunti ‘073 FIG. 3, “boot loader 312”) by using the verification information to be used for verification of the signature of the first program (Gunti ‘073 para. [0015], “…the boot firmware decrypts the digital signature (sig) that is appended to boot loader 149 using the public key …computes a hash of boot loader 149 (using the hash algorithm specified in the certificate of the public key) and compares the computed hash with the decrypted digital signature”); and
activate the first program (Gunti ‘073 FIG. 3, “boot loader 312”) in a case where verification of the signature of the first program is successful (Gunti ‘073 para. [0015], “…the boot firmware …compares the computed hash with the decrypted digital signature. If the two match (step 310), boot loader 149 is deemed verified and the boot firmware launches boot loader 149 at step 312”).

Per claim 5, Gunti ‘073 discloses:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 1,
wherein the one or more processors (Gunti ‘073 claim 18, “…processor…”) are further configured to verify, by executing the third program (Gunti ‘073 FIG. 3, “boot verifier 324”), the fourth program (Gunti ‘073 FIG. 3, “…files and modules in file system 326”) using a signature of the fourth program to be activated next to the third program (Gunti ‘073 para [0019], “…the verifier performs digital signature verification on all of the packages using a public key embedded in the verifier”; Gunti ‘073 claim 7, “…the additional software modules are contained in one or more digitally signed software packages, and the additional software modules are verified by verifying a digital signature of each of the software packages”).

Per claim 6, Gunti ‘073 discloses:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 1,
wherein the one or more processors (Gunti ‘073 claim 18, “…processor…”) are further configured to not activate the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) if the first program (Gunti ‘073 FIG. 3, “Launch boot loader 312”) has detected alteration of the third program based on the verification of the third program using verification information included in the the [sic] first program (Gunti ‘073 para. [0016], “the public key …embedded in boot loader 149, is employed in the digital signature verification of the kernel and the verifier. …if both are verified, boot loader 149 launches the kernel at step 320. Otherwise, the booting process terminates prematurely at step 322”; Accordingly, in a normal mode where the kernel is successfully launched, the kernel would later launch the verifier (Gunti ‘073 para. [0017], “At step 324, the kernel launches the verifier…”); however, if the third program is altered and thus fails a verification match, the kernel (second module) would never get launched because the “booting process terminates prematurely”at step 320 per the Gunti ‘073 para. [0016] quote above, and thus the kernel (second program) would not be active itself so as to be able to launch (activate) the verifier (third module)).

Per claim 7, Gunti ‘073 is directed to a secure computer booting arrangement which uses prior modules to authenticate and launch later modules for security.  Gunti ‘073’s primary disclosure example (Gunti ‘073 para. [0012}+) applies secure booting within a UEFI (Unified Extensible Firmware Interface) environment which is characterized by having an already-secure first software (firmware image) module.  Then Gunti ‘073’s primary example verifies/launches subsequent unsecure software modules in the order of: boot loader, kernel, verifier.  Next, Yao (as a secondary reference) which is in the same secure computer booting field as Gunti ‘073, likewise teaches arrangements using prior modules to authenticate later modules for security (Yao para. [0018]).  Yao further teaches that there is not just one set way to boot software, and instead, teaches that boot software can be divided in many alternate ways, and arranged in many alternate paths, and that booting can occur along any alternate path.  
Another very important Yao teaching (Yao para. [0026]) is that “…the boot process always starts with a boot software component that is deemed to be trustworthy such that it can be deemed to have not been altered, replaced or otherwise subverted…”.  Yao further teaches (Yao para. [0027]) an arrangement which “…accesses the storage 160 to authenticate the initial BIOS 141 of the boot routine 140 as being an authorized version of the initial BIOS 141 such that it may be deemed a trusted boot software component.”   
In view of such teaching, if Gunti ‘073’s secure booting arrangement was to be alternatively applied in a non-UEFI (i.e., normal unsecured BIOS) environment (like the BIOS environment claimed in Applicant’s claim 7), then in taking the Gunti ‘073’s arrangement in consideration of the Yao teachings, it would have been prima facie obvious to also first apply verification to the initial unverified BIOS module, and to verify/launch software modules in the order of: BIOS, boot loader, kernel, boot verifier (instead of just boot loader, kernel, boot verifier).    
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gunti ‘073’s chain of authentication arrangement per the teachings of Yao, to result in the claim 7 arrangement of:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 1,
wherein the first program (“firmware” to (Gunti ‘073 FIG. 3) “Launch boot loader 312”) is a BIOS (Basic Input/Output System), the second program is a loader, and the third program is a kernel.
The motivation would have been to more broadly achieve a booting arrangement which also covered non-secure (i.e., BIOS) booting environments (in addition to just secure UEFI environments), and to apply verification such that (Yao para. [0026]) “…the boot process always starts with a boot software component that is deemed to be trustworthy such that it can be deemed to have not been altered, replaced or otherwise subverted…”.

Per claim 11, Gunti ‘073 discloses:
An information processing method (Gunti ‘073 FIG. 3, “…secure booting process…”) for sequentially activating (Gunti ‘073 FIG. 3) a first program (Gunti ‘073 FIG. 3, “Launch boot loader 312”), a second program (Gunti ‘073 FIG. 3, “Kernel 320”), a third program (Gunti ‘073 FIG. 3, “Execute secure boot verifier 324”), and a fourth program (Gunti ‘073 FIG. 3, “…files and modules in file system 326”) at an activation sequence, the method comprising:
activating a first program (Gunti ‘073 FIG. 3, “Launch boot loader 312”);
verifying, by the first program (Gunti ‘073 FIG. 3, “boot loader 312”), whether or not the second program (Gunti ‘073 FIG. 3, “Kernel 320”) and the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) are correct programs (Gunti ‘073 para. [0016], “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”), wherein the first program has a function which verifies whether or not the second program (Gunti ‘073 FIG. 3, “Kernel 320”) and the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) are correct programs (Gunti ‘073 para. [0016], “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”) and a function which activates the correct second program (Gunti ‘073 para. [0016], “…The digital signatures of the kernel and the verifier are checked at step 318 and if both are verified, boot loader 149 launches the kernel at step 320…”), the second program (Gunti ‘073 FIG. 3, “Kernel 320”) does not have the function which verifies whether or not a program is a correct program (Gunti ‘073; a review of the Gunti ‘073 disclosure reveals that Gunti ‘073’s disclosure nowhere discloses that the second (kernel) program has or effects a verification function; further,  Gunti ‘073 para. [0016], discloses that “Boot loader 149 upon being launched performs digital signature verification on the kernel …and on the verifier…”) and has a function which activates the correct third program (Gunti ‘073 para. [0017], “…At step 324, the kernel launches the verifier …), and the third program (Gunti ‘073 FIG. 3, “boot verifier 324”) has a function which verifies whether or not the fourth program (Gunti ‘073 FIG. 3, “…files and modules in file system 326”) is a correct program (Gunti ‘073 Abstract, “…boot verifier is then executed to verify the remaining executable software modules to be loaded during boot using a third key that is associated with the secure boot verifier…”) 
As indicated by the stricken claim limitations above, Gunti ‘073’s does not disclose an arrangement where “…the third program has …a function which activates the correct fourth program…”.
Regarding such deficiency, Yao (also in the secure start-up art) teaches a chain of authentication in computer device start-up, i.e., Yao para. [0018] teaches “… signatures that are made with private keys and embedded within boot software components are checked by others of the boot software components using public keys. Through the use of a series of signatures and public keys, the formation of a chain of authentication is enabled…”.  Gunti ‘073 does not explicitly disclose, but Yao teaches (Yao para. [0026] that, “…It is envisioned that the chain of authentication extends from the start of a boot process in an unbroken manner to at least the point of booting an operating system…”.  The phrase “at least” is interpreted to mean that Yao teaches that the chain of authentication can extend beyond the point of booting of an operating system.  Given that, within Gunti ‘073’s chain of authentication arrangement, prior modules were disclosed to launch later modules, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gunti ‘073’s chain of authentication arrangement per the teachings of Yao, to result in an arrangement in which “…the third program (Gunti ‘073 FIG. 3, “secure boot verifier 324”) has …a function which activates the correct fourth program…”.  Motivation for modifying would have been to take advantage of the extended security of an even longer chain of authentication as taught by Yao.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US20170372073A1), hereinafter, “Gunti ‘073”, in view of Yao et al. US20140089651A1, hereinafter “Yao”, and further in view of Ishikawa (US20130339939A1), hereinafter “Ishikawa”.
More particularly, the disclosure of Gunti ‘073 and the teachings of Yao fail to explicitly disclose, but Ishikawa teaches (Ishikawa para. [0035]), a well-known arrangement where the BIOS is stored in a read-only memory (ROM) and the loader and the kernel are stored in a flash memory.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gunti ‘073’s chain of authentication arrangement per the teachings of Ishikawa, to result in an arrangement in which “
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 7,
wherein the BIOS is stored in a read-only memory (ROM) (Ishikawa para. [0035], “…BIOS ROM 98”), and the loader and the kernel are stored in a flash memory (Ishikawa para. [0035], “…flash memory 99 functions as a memory unit, and includes, …a boot loader 1007, a kernel A 1008…”).
Motivation would have been to maintain the hardware-dependent BIOS-firmware module within the ROM for safety (where it is integral with the hardware platform), while maintaining the more-frequently-updated loader and kernel modules within Flash memory which is more easily accessible, removable and replaceable in comparison to ROM.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US20170372073A1), hereinafter, “Gunti ‘073”, in view of Yao et al. US20140089651A1, hereinafter “Yao”, and further in view of Jones (US20160087801A1), hereinafter “Jones”.
More particularly, the disclosure of Gunti ‘073 and the teachings of Yao fail to explicitly disclose, but the Jones teaches, both (Jones para. [0062]) user selection between plural kernels, and (Jones Abstract) an arrangement where verifying of a module may be performed at differing times and by differing verifying modules.  More particularly, Jones teaches (Jones Abstract) that “The signature of the application is verified using a verifying key in order to determine whether the application adheres to the site or organization localized provisioning policy.  The verifying may be performed during initialization of a computing device or during runtime of an operating system at the computing device.”  Still further, Jones teaches an arrangement (Jones para. [0008]) to “…use the verifying key by one or more of: a firmware application, a boot loader, an operating system kernel, or a package manager to verify an application, wherein the verifying is performed by determining whether the application has a signature that was generated with the signing key.”  In short, Jones performs verifying at differing times and by differing verifying modules in order to perform multiple verifications to make sure that policy is being followed.  Following policy (Jones para. [0056]) “…results in the advantage of a more secure …key management mechanism.”  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gunti ‘073’s chain of authentication arrangement per the teachings of Jones, to result in an arrangement of:
The information processing apparatus (Gunti ‘073 FIG. 1, “computer system 100”) according to claim 7,
wherein the one or more processors (Gunti ‘073 claim 18, “…processor…”) are further configured to switch, by executing the second program (Gunti ‘073 FIG. 3, “Kernel 320”), a kernel to be activated according to user input (Jones para. [0062], “…the second stage boot loader provides a list of operating system kernels to load from which the user makes a selection.”) and activates the kernel (Jones para. [0064}, “At step 328, the operating system kernel signature is verified and the operating system kernel is executed.”), and
verify, by executing the first program (Gunti ‘073 FIG. 3, “Launch boot loader 312”), alteration of each of a plurality of kernels that can be activated according to the user input (Jones Abstract, “…verifying may be performed during initialization of a computing device”).
Motivation would have been to add Jones’ kernel selection versatility, and to perform verification by plural modules (including the BIOS) to result (Jones para. [0056]) “…in the advantage of a more secure …key management mechanism.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e., see items listed within the Form PTO-892 and/or art attachments provided together herewith as attachments to this communication.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J SKWIERAWSKI whose telephone number is (571)272-2642. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisory Primary Examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Skwierawski/
Patent Examiner, Art Unit 2498        
                                                                                                                                                                                                
/JOHN B KING/Primary Examiner, Art Unit 2498